Exhibit 10.1

COMPENSATION TERMS FOR CHIEF FINANCIAL OFFICER AND

EXECUTIVE VICE PRESIDENT, CORPORATE RESOURCES

On February 17, 2006, upon the recommendation of Sun’s Leadership Development
and Compensation Committee, Sun’s Board appointed Michael E. Lehman to the
position of Chief Financial Officer and Executive Vice President, Corporate
Resources, to be effective upon Mr. Lehman’s acceptance of Sun’s employment
offer. Mr. Lehman accepted Sun’s employment offer effective February 22, 2006.
Mr. Lehman will receive an annual base salary of $700,000 and his annual bonus
target under Sun’s 162(m) Executive Officer Performance-Based Bonus Plan will be
100% of his annual base salary. Mr. Lehman also received an option to purchase
500,000 shares of Sun Common Stock at an exercise price equal to the per-share
fair market value on the date of grant and 350,000 restricted stock units, each
of which vests at a rate of 50% on the eighteen-month anniversary of the date of
grant and 50% on the three-year anniversary of the date of grant. Mr. Lehman
will also be eligible to participate in Sun’s employee benefit programs,
including Sun’s Amended and Restated U.S. Vice President Severance Plan (the
“Severance Plan”). Under the Severance Plan, Mr. Lehman will receive credit for
his past years of service as an employee of Sun; provided, however, that
Mr. Lehman will not be eligible for the retirement provisions of the Severance
Plan until February 22, 2008. Mr. Lehman will also enter into Sun’s standard
forms of Change of Control Agreement and Indemnification Agreement.